DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-9 and 11-14, each instance of “the organic polymeric additive” renders the claims indefinite as it is unclear if the claimed limitations are intended to refer to one or both of the first organic polymeric additive and the second organic polymeric additive as set forth in claim 1. For example, claim 12 sets forth that variable d refers to the D50 average particle size in nanometers of the organic polymeric additive; however, it is clear from claim 1 that the first and second organic polymeric additives have different D50 particle sizes, such that it is unclear from the claim language which of the first and second organic polymeric additives is intended to be limited. Claims 3-9, 11, and 13-14 additionally refer only to “the organic 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kasperchik et al. (US 2020/0398338, hereinafter referred to as "Kasperchik").
Regarding claims 1, 3, and 8, Kasperchik teaches a build material composition suitable for use in a 3D printing process [0018, 0019], wherein the build material includes a host metal and a flow additive, and the build material further contains a binder agent selectively applied thereto [0065]. Kasperchik teaches the host metal being in powder form [0025]. 
Kasperchik teaches that the flow additive can be flow additive nanoparticles of a non-crosslinked organic heteropolymer [0038] or a crosslinked organic polymer [0042], wherein the polymeric flow additive nanoparticles can include an isobornyl methacrylate monomer (C14H22O2) [0039, 0043]. Kasperchik teaches that the binder agent includes binder polymer particles [0066-0069], and that the binder polymer particles can include an isobornyl methacrylate monomer (C14H22O2) [0073]. 
Kasperchik further teaches the polymeric flow additive nanoparticles having an average size of 5-200 nm [0041] or less than 100 nm [0042] and the binder polymer particles having an average size of 10-300 nm [0076], such that selecting flow additive nanoparticles and binder polymer particles varying in median particle size by at least 10 nm would have been obvious to one of ordinary skill in the art, particularly considering that the upper range of the binder polymer particles is 100-200 nm greater than the upper range of the flow additive nanoparticles. 
Regarding claim 4, Kasperchik teaches a polymerized, non-crosslinked organic material as being suitable for the flow additive nanoparticles [0038-0041]. 
Regarding claim 5, Kasperchik teaches a crosslinked polymer including 5-40 wt% of a multi-functional crosslinking monomer, wherein the monomer can be divinylbenzene, as being suitable for the flow additive nanoparticles [0042-0043]. 
Regarding claims 6-7, Kasperchik teaches a heteropolymer including a hydrophilic component at 0.1-35% by weight of the heteropolymer [0038], wherein the hydrophilic monomer 4H3NO2) or acrylic acid [0040], as being suitable for the flow additive nanoparticles. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I).
Regarding claim 9, Kasperchik teaches latex polymer particles having a particle size from 10-300 nm [0070-0072] as being suitable for the binder polymer particles. Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I).
Regarding claim 11, Kasperchik teaches the flow additive being present in amount of less than 10 wt% based on the total weight of the build material composition [0065], providing less than 10 pph by weight of flow additive relative to the weight of the host metal powder, when converted. Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I).
Regarding claim 12, Kasperchik teaches an example of the build material with organic polymeric flow additive nanoparticles disposed on the surface of stainless steel host particles [0135-0136], and Fig.16 provides images of the build material, showing a majority (>50%) of the stainless steel microparticle surface to be covered with the additive nanoparticles. Applicant has disclosed the formula in the instant claim 12 to be a general ideal formula for the coverage of a spherical surface additive on a larger particle surface where a value of 0.2 indicates 0.2 of the surface is covered and a value of 1 indicates full coverage of the surface (instant specification [00112-00114]). In considering that the build material of Kasperchik exhibits a surface coverage of the host metal particles between 50-100% and is formed by a similar composition of metal microparticles and polymeric nanoparticles to the instant composition, the build material of Kasperchik would be expected to render obvious a value of the instant formula between 0.2-1.2. 
Regarding claims 13-14, Kasperchik teaches latex polymer particles produced by emulsion polymerization of a monomer and a surfactant [0070-0072, 0075, 0077] as being suitable for the binder polymer particles. Kasperchik teaches suitable surfactants including those 
Regarding claim 15, Kasperchik teaches Ti, Al, Ag, Co, CoCr, Cu, Fe, Ni, stainless steel, Pt, and alloys thereof as being suitable for the host metal material [0053]. 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kasperchik et al. (US 2020/0398338, hereinafter referred to as "Kasperchik") as applied to claim 1 above, and further in view of Clare et al. (US 2016/0279703, hereinafter referred to as "Clare").
Regarding claims 16 and 17, Kasperchik teaches that the host metal may be any of a single phase metallic material composed of one element, or single phase metallic alloy or multiple phase metallic alloy composed of two or more elements [0052]. However, Kasperchik does not teach the host metal powder containing a mixture of a metal and a non-metal powder or a hybrid particle of a metal and a non-metal as claimed. 
2 particles, and a binder material [0074-0075]. Clare further teaches that the powder containing Ti-6-Al-4V particles satellited by TiB2 particles exhibits acceptable levels of flowability, packing density, and homogeneity in use when compared to unsatellited powders [0078]. The Ti-6-Al-4V and TiB2 mixture is seen to read on a mixture of a metal and a non-metal powder, and the TiB2 particles are seen to read on a hybrid particle as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the host metal powder in the build material of Kasperchik to include the Ti-6-Al-4V and TiB2 particle mixture as taught by Clare in order to improve flowability, packing density, and homogeneity of the build material powder. As Kasperchik teaches Ti-6-Al-4V as a suitable host metal material [0053], one of ordinary skill in the art would have reasonable expectation of success in making the modification. 

Response to Arguments
Applicant's arguments filed 08/16/2021 with regards to the teachings of Kasperchik (US 2020/0398338) have been fully considered but they are not persuasive.
Applicant argues that Kasperchik does not teach or suggest an organic polymeric additive having the particular combination of ingredients as set forth in the amended claim 1, particularly, the organic polymeric additive being a polymer or copolymer comprising a first monomer having a high carbon to oxygen ratio of from about 3 to about 8; optionally, a second monomer comprising two or more vinyl groups, wherein the second monomer, if present, is present in the copolymer in an amount of from greater than about 8 percent by weight to about 40 percent by 
Applicant argues that Kasperchik does not teach or suggest providing two or more of the organic polymeric additives onto the metal printing powder, wherein a first organic polymeric additive and a second organic polymeric additive differ in an average D50 particle size by at least 10 nm. Applicant asserts that Kasperchik does not teach or suggest selecting two polymeric materials that vary in size let alone that vary by at least 10 nanometers and that Kasperchik merely teaches that the flow additive may have a size ranging from 5 to 200 nm and a different binder polymer particle may also be selected having a size of 10 to 300 nm. Applicant contends that Kasperchik is silent to any relationship between these two different materials’ sizes. The Examiner notes that the size ranges of the polymeric flow additive nanoparticles [0041-0042] and the binder polymer particles [0076] allow for any combination of flow additive nanoparticles from 5-200 nm, or 100 nm or less, in size and binder polymer particles from 10-300 nm in size. The combination of the disclosed particle size ranges in Kasperchik inevitably includes and renders obvious combinations wherein the two particle sizes differ by at least 10 nm. The claimed size difference is further obvious in considering that the upper range of the binder particle size (300 nm) is 100-200 nm greater than the upper ranges for the flow additive . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                 

/SALLY A MERKLING/SPE, Art Unit 1738